DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because elements 303 and 305 recite the phrase “menstrual cap” when it should read “menstrual cup”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: In paragraph [0012], line 4, “boy” should read “body”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shihata (US 20130110060 A1).
	Regarding claim 1, Shihata teaches a menstrual cup (see Abstract), comprising: a body (20) extending from a top end to a bottom end (see Figure 2A), the body forming a tapered receptacle (see Figure 2A) for receiving and collecting fluid (see Paragraph [0003]); and a ring (40) extending from a first end to a second end (as shown below). 

    PNG
    media_image1.png
    235
    334
    media_image1.png
    Greyscale

The first end attached to the body and the ring curving underneath the body to attach to the second end to the body (see Figure 2B, as shown above), thereby forming an opening (see Figure 2A); wherein the body and ring are composed of a body safe material (silicone, see Paragraph [0020]).
Regarding claim 2, Shihata teaches wherein the body safe material is a silicone (see Paragraph [0020]).
Regarding claim 6, Shihata teaches a method of using a menstrual cup (see Abstract), the method comprising: providing the menstrual cup of claim 1 (see Paragraph [0020]); inserting the menstrual cup into a vaginal cavity (see Paragraph [0044]); and using the ring to remove the menstrual cup (see Paragraph [0021]).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shihata (US 3404682 A) in view of Conti (US 20170049609 A1).
	Regarding claim 3, Shihata teaches all of the limitations as stated above. However, Shihata does not expressly disclose that the menstrual cup further comprises: one or more ridges incorporated into the ring to provide a grip on the ring.
	Conti teaches a menstrual cup further comprising: one or more ridges (48) incorporated into the stem or removable portion (44) to provide a grip on the stem (see Paragraph [0041]).
.
11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shihata (US 3404682 A) in view of Waldron (US 3404682 A).
	Regarding claim 4, Shihata teaches all of the limitations as stated above. However, Shihata does not expressly disclose that the menstrual cup further comprising: one or more ridges attached to an outer surface of the body.
	Waldron teaches a menstrual cup further comprising: one or more ridges (lips 18-21, see Col. 2 lines 44-64) attached to an outer surface of the body (see Figure 1).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to modify the outer surface of the body in Shihata to further include one or more ridges, as taught by Waldron. Waldron teaches that by including ridges to the outer surface of the body, a snubbing action against the vaginal walls is available in either direction, thereby preventing the device from slipping upwardly past the predetermined proper position, as well as slipping downwardly therefrom (see Col. 3 lines 59-66; Col. 4 lines 1-4).
12.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shihata (US 3404682 A).
Regarding claim 5, Shihata discloses the invention essentially as claimed as discussed above. Shihata further discloses the ring being a circular shape in Figure 2A.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Shihata to have a semicircular shape  it has been held that “where the only difference between the prior art and the claims was a recitation of relative ring shape of the claimed device and a device having the claimed relative ring shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the device of Shihata would not operate differently with the claimed ring shape and since the shape of the ring is used for the purpose of forming an opening that allows fingers to easily grip the ring. The device would function appropriately having the claimed circular shape. Further, applicant places no criticality on the shape of the ring claimed, indicating simply that the ring is “large enough” for the user to insert a finger be within the claimed shapes (specification pp. [0012]).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zoller (US 3845766 A) teaches a menstrual cup for internal use consisting of a soft and elastomeric material having annular ribs. The menstrual cup having a ring like finger grip that allows the user to remove the device. However, Zoller does not teach the ridges on the ring. 

Helmer et al. (DE 202009008893 U1) teaches a menstrual cup made of a thermoplastic elastomer and an integrally formed handle on the bottom of the cup. However, Helmer et al. does not teach the ridges on the outer surface of the body and the ridges on the handle. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.R./ (2/8/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781